Citation Nr: 1311789	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  05-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) on and after January 30, 2007.

2.  Entitlement to an effective date prior to January 30, 2007 for the grant of a 70 percent evaluation for PTSD.

3.  Entitlement to a total disability evaluation based on individual unemployability 
(TDIU) prior to January 30, 2007.

4.  Entitlement to an effective date prior to January 30, 2007 for the grant of entitlement to a TDIU.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that in September 2002, the Veteran submitted a claim of entitlement to a TDIU, which was denied in January 2003.  After perfecting an appeal, the Board ultimately denied the Veteran's claim in August 2007.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2008 Court Order and the directives contained in a Joint Motion for Remand, the Board's August 2007 decision was vacated and the Veteran's claim was remanded to the Board.  In March 2009, the Board again denied the Veteran's claim.  Unbeknownst to the Board, the Veteran had submitted a second claim of entitlement to TDIU in September 2007.  In September 2008, the RO granted this claim and assigned an effective date of September 14, 2007 thereto.  In December 2009, the effective date was changed to January 30, 2007.

Accordingly, in order to prevent prejudice to the Veteran, in a June 2010 Order, the Board vacated the March 2009 decision noting that the September 2008 rating decision effectively rendered the Veteran's September 2002 claim into a claim of entitlement to TDIU prior to January 30, 2007.  At that time, the Board also remanded the remaining claims on appeal for further development.  When the file was transferred back to the Board, his attorney asked for an extension of time to submit evidence and argument.  The attorney was provided 90 days from a February 7, 2013 letter.  She submitted additional evidence and argument to the Board in February 2013 and subsequently noted that the Veteran waived RO consideration of this evidence and that the Board could proceed to consider this appeal without waiting for expiration of the 90-day time period.

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of entitlement to a TDIU prior to January 30, 2007 and to an effective date prior to January 30, 2007 for the grant of entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1993, the Veteran filed a claim for entitlement to service connection for PTSD, which was subsequently denied in a December 1993 rating decision.  

2.  The Veteran did not file a notice of disagreement with the denial or submit additional relevant evidence within one year of the letter notifying him of the December 1993 rating decision; and the decision became final.

3.  On September 30, 1998, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for PTSD.

4.  In a March 2001 rating decision, the RO granted service connection for PTSD with a 30 percent disability rating effective September 30, 1998.

5.  In January 2002, the Veteran filed a VA Form 21-527, Income-Net Worth and Employment Statement (claim for nonservice-connected (NSC) pension) stating that he was unable to work due to his PTSD, which can also be construed as a claim for an increased rating for PTSD.

6.  In February 2002, the Veteran was afforded a VA examination relevant to his PTSD.  Accordingly, based on the receipt of new and material evidence within one year, the March 2001 rating decision did not become final.

7.  In a May 2002 rating decision, the RO awarded an increased rating of 50 percent for the Veteran's PTSD, effective January 7, 2002, the date of receipt of the Veteran's NSC pension claim.

8.  In September 2002, the Veteran filed a claim for a TDIU based on his service-connected PTSD.

9.  In January 2003, the Veteran was afforded a VA examination relevant to his TDIU claim.  Accordingly, based on the receipt of new and material evidence within one year, the May 2002 rating decision did not become final.

10.  In a February 2005 rating decision, the RO continued a 50 percent rating for the Veteran's PTSD.  The Veteran did not file a notice of disagreement with the denial, and the additional evidence received within one year of the letter notifying him of that decision was not new and material.  Therefore, the decision became final.

11.  In January 2007, the Veteran filed a claim for an increased rating for PTSD.  There is no evidence showing it was factually ascertainable his PTSD had increased in severity in the year prior to his claim.

12.  On November 10, 2011, prior to the promulgation of a decision in the appeal for entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) on and after January 30, 2007, the Board received notification from the Veteran through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).

2.  The March 2001 rating decision that granted service connection for PTSD with a 30 percent disability did not become final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2012).

3.  The May 2002 rating decision that awarded an increased rating of 50 percent for the Veteran's PTSD did not become final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2012).

4.  The February 2005 rating decision that continued a 50 percent rating for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).

5.  The criteria for an effective date prior to January 30, 2007 for the grant of a 70 percent evaluation for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2) (2012).

6.  Regarding the issue of entitlement to an evaluation in excess of 70 percent for PTSD on and after January 30, 2007, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499  F.3d 1317 (Fed. Cir. 2007).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran in June 2007.  This letter explained the evidence necessary to substantiate the Veteran's increased rating claim, as well as the legal criteria for entitlement to such benefits.  This letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the June 2007 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice. As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c) (2), as well as records not in Federal custody (e.g., private medical records) under38 C.F.R. § 3.159(c) (1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c) (4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran has been examined by VA in connection with the increased rating claim, and a medical examination is not needed to decide the effective date claim now before the Board.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.

The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  In view of the foregoing, the Board will proceed with appellate review. 


II.  Earlier Effective Date

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i)  (2012).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2)  (2012).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2012).

The effective date provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, three possible effective dates may be assigned depending on the facts of a case.  First, if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred, the date entitlement arose.  38 C.F.R. § 3.400(o)(1) (2012).  

If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2012).  Or, if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997); Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2012).

The pertinent provisions of 38 C.F.R. § 3.400 (2012) direct that:

(q)  New and material evidence (§ 3.156) other than service department records.  (1) Received within appeal period or prior to appellate decision.  The effective date will be as though the former decision had not been rendered.  See §§ 20.1103, 20.1104 and 20.1304(b)(1) of this chapter.  (2)  Received after final disallowance.  Date of receipt of new claim or date entitlement arose, whichever is later.  

The provisions of 38 C.F.R. § 3.156 (2012) clarify, in pertinent part, that:

(a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

(b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

In applying 38 C.F.R. § 3.156(b) to claims for earlier effective dates, the Court has held that:

Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final. 38 C.F.R. § 3.156(b) (2009); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2009) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Thus, if such new and material evidence had been submitted and had not been acted upon, Mr. King's claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) (2009) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").

King v. Shinseki, 23 Vet. App. 464, 466-467 (2010).

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether formal or informal, must be in writing to be considered a claim or application for benefits.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran requests an effective date earlier than January 30, 2007, for the assignment of a 70 percent disability rating for PTSD.

In letters dated in November 2011 and February 2013, the Veteran's representative stated that the RO incorrectly identified January 30, 2007, as the effective date for the grant of entitlement to a 70 percent rating for PTSD and that the claim has been in continuous prosecution since the September 1998 request to reopen his previously denied claim for service connection for PTSD.  Alternatively, the Veteran's representative argued that a September 2002 claim for a TDIU encompassed a claim for an increased rating for PTSD and is the latest effective date that can be assigned.  The representative also noted that the Veteran submitted new and material evidence during the appeal periods following the [March] 2001 and May 2002 rating decisions which prevented them from becoming final.

As the attorney correctly noted in the 2011 substantive appeal on this issue, resolution depends, first, on the date of claim.  Therefore, below is a detailed analysis of the history of the Veteran's VA claims and rating decisions.  The Board disagrees, however, with the attorney's assertion that the Board's conclusion the Veteran's TDIU claim filed in 2002 remained pending necessarily leads to a conclusion that the PTSD claim also remains pending from 2002.  While claims can be filed together, or inferred in the case of TDIU and increased rating claims, that does not lead to a conclusion that appeal of one also means the other issue is placed into appellate status.  There can be separate adjudications of claims, as occurred here.  The PTSD effective date claim was remanded by the Board in 2010 for the sole purpose of providing the Veteran a Statement of the Case on this issue and an opportunity to appeal it.  

Historically, in August 1993, the Veteran filed his original claim for service connection for PTSD.  In a December 1993 rating decision, the RO denied the Veteran's claim.  The Veteran was notified of this decision, and of his appellate rights, by letter dated in December 1993.  The Veteran did not appeal the decision.  38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302.  No new and material evidence pertinent to the Veteran's claim was received by VA or constructively in its possession within one year of the December 1993 rating decision.  38 C.F.R. § 3.156(b).  Therefore, the 1993 rating decision became final.  

In September 1998, the Veteran filed a request to reopen his previously denied claim of service connection	 for PTSD.  In a March 2001 rating decision, the RO granted service connection for PTSD with a 30 percent disability rating effective September 30, 1998.  In April 2001, the Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision (meaning either the rating or the effective date assigned) or it would become final.  He did not do so.  38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302.  

However, in January 2002, the Veteran filed a VA Form 21-527, Income-Net Worth and Employment Statement (claim for NSC pension) stating that he was unable to work due to his PTSD.  Based on the January 2002 NSC pension claim, in February 2002, the Veteran was afforded a VA general medical examination during which his PTSD was found to have an effect on his usual occupation and daily activities.  This examination was new and material evidence received within one year of the March 2001 rating decision.  38 C.F.R. § 3.156(b).  Therefore, the Board agrees with the Veteran's attorney that the March 2001 rating determination did not become final.  The legal effect of that conclusion is that the claim for an increased rating remained pending.

Thereafter, the RO considered that pending claim when in a May 2002 rating decision, the disability rating for PTSD was increased to 50 percent, effective January 7, 2002, the date of receipt of the NSC pension claim.  In May 2002, the Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision (meaning either the rating or the effective date assigned) or it would become final.  He did not do so.  38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302.

However, in September 2002, the Veteran filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, contending that he was unemployable due solely to his PTSD.  In January 2003, the Veteran was afforded a VA general medical examination that, in part, discussed his PTSD symptoms.  

The Board agrees with the Veteran's attorney that the May 2002 rating determination did not become final.  This is either because (a) the formal TDIU claim can also be construed as a claim for an increased rating for PTSD, or (b) the 2003 VA examination was new and material evidence received within the one year appeal period.  In any event, the legal effect of that conclusion is that the claim for an increased rating still remained pending.

In a January 2003 rating decision, the RO denied entitlement to a TDIU.  In February 2004, the Veteran filed a notice of disagreement and, as previously noted, perfected an appeal and was subsequently granted entitlement to a TDIU by a September 2008 rating decision.  However, while the January 2003 rating decision explicitly denied entitlement to a TDIU, it did not specifically address the matter of entitlement to an increased rating for PTSD.

VA must determine all potential claims reasonably raised by the evidence, applying all relevant laws and regulations.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  With this in mind, the Board finds that the matter of entitlement to an increased rating for PTSD was before the RO in January 2003 - based on the fact that the prior adjudication of the claim in May 2002 did not become final.  The Veteran specified he was seeking a TDIU based on his service-connected PTSD and underwent a VA examination in January 2003 which addressed the nature and severity of his PTSD and its effect on his employability.  Since the RO did not consider the PTSD rating at the same time it considered entitlement to TDIU, the increased rating claim remained pending.

The Veteran's attorney argues that this increased rating claim was still pending when the Veteran filed his claim for an increase in January 2007.  The Board disagrees.  A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); 38 C.F.R. § 3.160(c) (2012).   What the attorney has not addressed - and what the Board finds determinative here - was the legal effect of a 2005 rating decision.

Not only did the Veteran's claim for an increase remain pending - as noted above - but he also filed another claim for an increase in September 2004.  This claim was developed, with the RO obtaining VA treatment records and having a VA examination performed in January 2005, and then a February 2005 rating decision denied an evaluation higher than 50 percent for PTSD.  In February 2005, the Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision or it would become final.  He did not do so.  38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302.

When VA receives new and material evidence within the one-year period following notice of a decision, the evidence will be considered as having been filed in conjunction with the pending claim.  38 C.F.R. § 3.156(b) (2012).  Effectively, the prior decision does not become final.  See, e.g., Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, even without the Veteran appealing the 2005 denial, the Board must still consider this provision. 

In January 2006, VA received additional copies of the Veteran's VA treatment records dated from November 2004 to June 2005 which included a November 26, 2004 psychiatric treatment record which was clearly relevant to the Veteran's claim for an increased rating for PTSD.  38 C.F.R. § 3.156(b) (2012), see also, Muehl, 13 Vet. App. at 159; see also Buie, 24 Vet. App. at 242.  However, a review of the February 2005 rating decision shows that the November 26, 2004 VA treatment record had been associated with the claims file at the time of that rating decision.  When developing the Veteran's claim, the RO printed his VA outpatient treatment records in January 2005, and they included the November 26, 2004, psychiatric treatment record.  Therefore, although this treatment record was received within the one-year period after the February 2005 rating decision, it was not new, and receipt of such records did not render the 2005 rating decision non-final.  

As for the other VA treatment records received in January 2006, they were not material to the Veteran's claim for an increased rating for PTSD.  All other VA treatment records received at that time other than the November 26, 2004, record discussed above, concerned treatment for medical conditions other than PTSD.  The other records contained no findings relevant to the severity of the Veteran's PTSD, so they were not material.  Therefore, although these VA treatment records were received within the one-year period after the February 2005 rating decision, as they were not material, receipt of such records did not render the 2005 rating decision non-final.  

No other evidence was received within the one-year period after the February 2005 rating decision.  As noted above, a notice of disagreement was not filed.  As VA has the duty to sympathetically review all documents from a claimant (especially as it appears the Veteran was pro se at that time), the Board has reviewed everything that VA received within the one-year period after the February 2005 rating decision.  The Veteran filed a claim for service connection for tinnitus in February 2005, but that VA Form 21-4138 nowhere mentions PTSD, so it cannot in any way be construed as a notice of disagreement with the denial of  an increase for PTSD.  This claim for tinnitus was the only communication from the Veteran within the one-year period after the February 2005 rating decision. 

Therefore, to summarize, although the Board agrees with the Veteran's attorney that the 2001 and 2002 rating decisions did not become final by virtue of receipt of new and material evidence within the appellate period - and that the RO should have considered a claim for an increase when it received the Veteran's TDIU claim in 2002 - all this does is leave a pending claim.  That pending claim was then adjudicated by the RO in a February 2005 rating decision.  The only evidence received within a year of that decision was either not new or not material, and the only communication received from the Veteran within a year of that decision did not even mention his PTSD.  Thus, the February 2005 rating decision became final.  

Where a decision is final, only a request for revision based on clear and unmistakable error (CUE) can result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  Any other result would vitiate the rule of finality.  See id.  In other words, there are no freestanding claims for issues finally denied previously.  When such a freestanding claim is raised, the appeal should be dismissed.  Id.

The Veteran and his attorney have not argued that the February 2005 rating decision that continued a 50 percent rating for PTSD (or any prior rating decision) should be revised based on CUE.  The Veteran's attorney is very experienced in veterans' law and such a motion has not been made.  Thus, the Board cannot construe the appeal for an earlier effective date as a motion to revise the February 2005 rating decision (or any other rating decision) on the basis of CUE.  To the extent that the Veteran has attempted to raise freestanding earlier effective date claim against an issue previously and finally denied and based on the procedural history of this case, particularly in light of Rudd v. Nicholson, such claims are not valid.  

After the final 2005 rating decision, the Veteran next filed a claim for an increased rating for PTSD in January 2007.  Subsequently, in the August 2007 rating decision which is currently on appeal before the Board, the RO granted an increased rating of 70 percent for PTSD, effective January 30, 2007, the date of receipt of the Veteran's increased rating claim.

As such, VA must consider whether there is any persuasive evidence between January 30, 2006 and January 30, 2007, making it factually ascertainable that the Veteran's PTSD was 70 percent disabling.  38 U.S.C.A. § 5110(b) (2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is provided where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

VA treatment records dated in the year prior to the January 2007 claim do not concern PTSD.  There are no lay statements during that time period regarding symptoms or medical evidence regarding treatment of the Veteran's PTSD.  Although the VA examination done in 2007 concluded his symptoms had increased in severity since the prior VA examination in 2005, it is not factually ascertainable that such increase occurred within the year before he filed his claim.  

The Veteran's attorney submitted a report from Jonathan Mangold, Ph.D, dated in January 2013.  Although the report seems primarily to address the claim for an earlier effective date for the award of TDIU (being remanded below), the Board has also reviewed it to see whether it applies to the claim for an earlier effective date for the 70 percent rating for PTSD.  

Dr. Mangold indicated that he had carefully reviewed the records in the Veteran's claims file and opined that he has satisfied the criteria for 70 percent rating for PTSD since September 1998.  While that may be his opinion, as discussed in exacting detail above, without some type of a claim pending, the Board cannot revisit an issue finally adjudicated by the RO.  The 2005 rating decision finally disposed of any pending claim.  The Board cannot now look back at the medical evidence, without a pending claim, and Dr. Mangold's conclusions are simply not relevant here, and, for that reason, there is simply no point in the Board discussing his review of the medical evidence prior to what is relevant here.  Again, the only time period for consideration is the one-year period pre-dating the January 2007 claim for an increase.  

The psychologist asked the Veteran to tell him about the symptoms of PTSD he had experienced from 1998 to 2007.  The Veteran talked about his service in Vietnam, dreams and flashbacks about Vietnam, difficulty with relationships with women, and stated that his PTSD was a "little more severe" than it was in 1993.  The Veteran discussed in general that he was depressed between 1998 and 2007, and he discussed financial problems he had.  He also discussed, in general, his emotional reactions to sounds like helicopters and his preference not to talk about his military experiences.  However, Dr. Mangold discussed absolutely no evidence specifically regarding the one-year time period prior to the January 2007 claim.  All the evidence he cites to in support of his opinion that the Veteran has been unemployable since 1998 either post-dates the January 2007 claim or pre-dates it by more than a year. 

It would be pure speculation for the Board to assume the Veteran's disability had increased in severity in the year prior to his claim when there is simply no evidence from which to conclude this.  The rationale for Dr. Mangold's opinion discusses evidence dated outside the one-year period at issue here.  Considering this, it is certainly not persuasive that his general, over-arching opinion as to unemployability since 1998 makes it factually ascertainable that the increase in disability occurred within the year prior to the January 2007 claim.  In fact, his statement does the opposite.  If the increase in disability occurs more than one year prior to the date of claim, then the effective date for the increase in rating will be date of claim.  

In conclusion, the evidence of record reflects a disability picture commensurate with the currently assigned 70 percent rating as of January 30, 2007.  The Board finds that the Veteran's entitlement to a 70 percent rating for PTSD did not arise at any time in the year prior to January 30, 2007 and that January 30, 2007 is the proper effective date for the assignment of the 70 percent rating for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


III.  Withdrawal of appeal for an evaluation in excess of 70 percent for PTSD on and after January 30, 2007

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In a letter dated November 10, 2011, the Veteran's appointed representative wrote that he was no longer pursuing the issue of entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) on and after January 30, 2007,because he has been granted benefits based on unemployability for this period.  Because the appellant through his authorized representative has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.





[Continued on Next Page]
ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD on and after January 30, 2007, is dismissed.

Entitlement to an effective date earlier than January 30, 2007, for the assignment of a 70 percent evaluation for PTSD is denied.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that the claims for entitlement to a TDIU prior to January 30, 2007 and an effective date prior to January 30, 2007 for the grant of entitlement to a TDIU must be remanded for further evidentiary development and to ensure due process, for reasons explained below.

As regards the Veteran's claim for an effective date prior to January 30, 2007 for the grant of entitlement to a TDIU, the Board notes that in a September 2002 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran noted that he was last employed in 1998 as a self-employed interior decorator.  See also July 2007 VA PTSD examination.  He noted on the VA Form 21-8940 that he had completed four years of high school education.  The record also indicated that the Veteran worked as a painter and in a factory.  See October 2002 VA examination and January 2005 VA PTSD examination.  The Veteran submitted a VA hospitalization discharge form dated in September 1998 noting that he was unemployable due to PTSD.

At the Veteran's October 2002 VA examination, the examiner was asked to comment on the Veteran's employability.  The VA physician, the Chief of the Compensation and Pension Service, indicated that the Veteran's non service-connected low back pain would prevent him from doing heavy work or extensive bending and reaching and he would benefit from a lifting restriction.  The VA examiner opined that the Veteran "would be able to function, given his low back symptomatology, in a position where he would not be required to do much manual lifting."  The VA examiner acknowledged that the Veteran's service-connected PTSD would limit his ability to function in such a position.  The VA examiner also noted that if the Veteran's PTSD symptoms could be controlled with medication, he would be able to function in an occupation that did not require much manual labor.

At a February 2002 general VA examination, the Veteran was diagnosed with multiple conditions, to include PTSD, chronic low back pain, chronic obstructive pulmonary disease (COPD), and gastroesophageal reflux disease (GERD).  The VA physician noted that the Veteran's usual occupation and daily activities appeared to be affected by his PTSD and chronic low back pain.  In this regard, the Board observes that the medical evidence shows that Veteran's pursuit of an occupation is influenced by his nonservice-connected chronic low back pain and not solely due to his PTSD.  The VA examiner further indicated that the other diagnoses listed did not affect his occupation or daily activities. 

The medical evidence of record also includes VA PTSD examinations in February 2002, January 2005, and July 2007.  At the February 2002 VA examination, the VA examiner noted that the Veteran was not working secondary to his PTSD and back.  However, the 2002 VA examiner provided a GAF score of 63, currently, and a score of 65 over the year, which reflects no more than some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

At the January 2005 VA examination, the examiner noted PTSD symptoms similar to those above and provided a GAF score range of 50 to 55.  These GAF scores indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM- IV), for rating purposes]. 

However, in a January 2013 report a private psychologist indicated that he reviewed records in the Veteran's claims file and interviewed the Veteran and opined that the Veteran has been unable to secure and follow substantially gainful employment since September 1998 due to his PTSD.  He stated that he agreed with VA physician Dr. Khan who, in September 1998, opined that the Veteran was unemployable due to his severe and chronic PTSD.  He further stated that he saw nothing in the record or heard anything during his interview of the Veteran which indicated that there had been any change since September 1998.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1) (2012).

Prior to January 30, 2007, the Veteran was solely service-connected for PTSD, evaluated as 50 percent disabling.  Because he does not have a single disability rated at 60 percent or a combined rating of at least 70 percent prior to January 30, 2007, the Veteran does not meet the above-stated percentage requirements, and therefore the criteria for a schedular evaluation for a TDIU under 38 C.F.R. § 4.16(a) were not met.

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration. 

The Board is precluded by regulation from assigning a TDIU on an extraschedular basis in the first instance and must refer this case to the Director of the Compensation and Pension Service for such consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim of entitlement to TDIU prior to January 30, 2007 to the Director of Compensation and Pension Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Thereafter, readjudicate the Veteran's claim of entitlement to TDIU prior to January 30, 2007 and his claim of entitlement to an effective date prior to January 30, 2007 for the grant of TDIU.  If the benefits sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


